In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1428V
                                   Filed: December 13, 2016
                                        UNPUBLISHED

****************************
JAMES T. PATTERSON, JR.,              *
                                      *
                  Petitioner,         *
v.                                    *      Attorneys’ Fees and Costs;
                                      *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On November 25, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that that he suffered Guillain-Barre Syndrome (“GBS”)
as a result of his influenza vaccination on December 2, 2014. On December 7, 2016,
the undersigned issued a decision awarding compensation to petitioner based on the
parties’ Stipulation. (ECF No. 27).

      On December 12, 2016, petitioner filed an unopposed motion for attorneys’ fees
and costs. (ECF No. 31).3 Petitioner requests attorneys’ fees in the amount of


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 In the motion, petitioner states that respondent “does not object to the overall amount sought.
Respondent’s lack of objection to the amount sought in this case should not be construed as an
$11,170.00 and attorneys’ costs in the amount of $711.11 for a total amount of
$11,881.11. Id. at 1. In compliance with General Order #9, petitioner has filed a signed
statement indicating petitioner incurred no out-of-pocket expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

      Accordingly, the undersigned awards the total of $11,881.114 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel,
Ward Black Law, P.A.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




admission, concession, or waiver as to the hourly rates requested, the number of hours billed, or the
other litigation related costs.” (ECF No. 31 at 1).
4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2